Citation Nr: 1423062	
Decision Date: 05/21/14    Archive Date: 05/29/14

DOCKET NO.  11-09 052	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Health Eligibility Center in Atlanta, Georgia


THE ISSUE

Entitlement to treatment in the Department of Veterans Affairs (VA) healthcare system without a copay requirement for the period from June 23, 2008 to June 22, 2009.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

M. Riley, Counsel 
INTRODUCTION

The Veteran served on active duty from July 1977 to July 1980.  This case comes before the Board of Veterans' Appeals (Board) on appeal from a May 2009 administrative decision issued by the VA Health Eligibility Center (HEC) in Atlanta, Georgia, which found the Veteran was required to make copayments for medical care received for the period from June 23, 2008 to June 22, 2009.  


FINDING OF FACT

The Veteran's income for 2007 exceeds the income threshold for entitlement to treatment in VA's healthcare system without a copayment requirement for the period from June 23, 2008 to June 22, 2009.


CONCLUSION OF LAW

The criteria for entitlement to treatment in VA's healthcare system without a copayment requirement have not been met for the period from June 23, 2008 to June 22, 2009.  38 U.S.C.A. §§ 1705, 1710, 1722 (West 2002); 38 C.F.R. §§ 3.271, 3.272, 17.36, 17.47 (2013).


REASONS AND BASES FOR FINDING AND CONCLUSION

The Veteran in this case is enrolled in the VA healthcare system and is not service-connected for any disabilities.  Under applicable statute, VA shall furnish hospital care and medical services to any veteran who is unable to defray the expenses of necessary care as determined under 38 U.S.C.A. § 1722(a); 38 U.S.C.A. §§ 1710(a)(2)(G).  A veteran is unable to defray the expenses of necessary care if his attributable income is not greater than a specified income threshold.  38 U.S.C.A. § 1722(a)(3).  If a Veteran does not qualify under 38 U.S.C.A. § 1710(a)(2)(G),  he or she will be responsible for a copayment for VA healthcare services that relate to nonservice-connected disorders.  

On June 23, 2008, the Veteran provided VA with information related to his finances and income during the calendar year 2007.  As a result, VA determined he was eligible for healthcare in a "copay exempt" category, i.e. he was not required to make copayments for VA healthcare services.  Thereafter, information received from the Internal Revenue Service (IRS) and Social Security Administration (SSA) indicated that the Veteran was in receipt of income that was higher than that reported to VA.  The Veteran was contacted in March 2009 and April 2009 letters and asked to provide detailed financial information to allow VA to determine whether he still met the specified income threshold to maintain his current copayment status.  In response, the Veteran contacted the HEC and stated that the income reported by the IRS was an error; however, he did not submit any of the information or records requested by VA.  

The May 2009 administrative decision on appeal changed the Veteran's healthcare eligibility status to "copay required" based on a finding that his household income and/or assets for 2007 were above the specified threshold.  In a December 2010 statement of the case (SOC), the HEC specifically found that the Veteran's 2007 total gross household income was $134,441; this amount exceeded both the 2007 VA National Means Test Threshold (MTT) of $34,117 and the VA Geographic MTT (GMTT) of $41,200 for a veteran with one dependent.  Therefore, the Veteran's eligibility status was changed to copay required for the period dating from June 23, 2008 to June 22, 2009.

The Veteran contends that the HEC's calculation of his income as $134,441 is in error.  In 2007, he was a partner in a limited liability corporation identified as Efficient Wall Systems of Florida, Inc.  The Veteran testified during the June 2013 hearing that the $134,441 in income reported to VA by the IRS in 2007 was actually a loss.  In support of his claim, the Veteran points to the 2007 IRS Schedule K-1 (Form 1065) contained in the claims file which includes a notation of "ordinary business income (loss) -$134,441."  This record was submitted by the Veteran in June 2009 along with his 2007 federal income tax return.  The Veteran also contends that VA should use his 2007 taxable income or 2007 adjusted gross income as reflected on his 2007 tax return to calculate whether his income exceeds the MTT or GMTT.  

In determining annual income for pension purposes, all payments of any kind or from any source are counted as income during the 12-month annualization period in which received unless specifically excluded under 38 C.F.R. § 3.272.  38 C.F.R. § 3.271(a).  Determinations with respect to attributable income shall be made in the same manner, including the same sources of income and exclusions from income under 38 C.F.R. §§ 3.271 and 3.272.  

Regarding the Veteran's contention that the $134,441 reported as income by the IRS was actually a loss, the Board agrees.  The Schedule K-1 for Efficient Wall Systems of Florida, Inc. sent to the Veteran for use in preparing his taxes clearly reports a business loss of -$134,441.  The Veteran also reported the same amount as a net income loss on the worksheets accompanying his 2007 federal income tax return.  Therefore, the information received by VA from the IRS regarding the Veteran's receipt of $134,441 in income during the 2007 calendar year was not accurate.  

The Board must now determine whether the Veteran's income in 2007 exceeded the MTT or GTT.  As noted above, the Veteran contends that VA should use his taxable income ($12,349) or adjusted gross income ($82,694) as accepted by the IRS on his tax return in calculating his annual income for 2007.  However, VA defines income according to 38 C.F.R. § 3.271 and defines exclusions according to 38 C.F.R. § 3.272.  The Board is bound by VA regulations which are in turn based on statutes enacted by Congress.  38 U.S.C.A. § 7104.  These regulations do not contemplate VA acceptance of taxable income or adjusted gross income calculations made to the IRS and the Board must make its own finding regarding the Veteran's income in 2007.

On his 2007 federal income tax return, the Veteran reported the following income:  $950 in taxable interest and $112,438 from partnerships and S corporations (identified as Construction Solutions and Efficient Wall Systems of Florida).  The Veteran also deducted $42,852 in medical and dental expenses not reimbursed or paid by others.  VA allows for the exclusion of unreimbursed medical expenses where they are in excess of five percent of the MTT under 38 C.F.R. § 3.272(g)(1).  Accordingly, the medical expenses reported by the Veteran on his 2007 tax return are excludable from his income for VA purposes.  The Veteran's 2007 tax return also indicates he took additional deductions and exclusions to income, but these exclusions are not included in 38 C.F.R. § 3.272 and cannot serve to further reduce his income for the purpose of determining healthcare eligibility.  Therefore, the Veteran's income in 2007 as relevant to this case is calculated by subtracting his medical expenses ($42,852) from his total reported income ($113,388).  The result is an attributable income in 2007 of $70,536.  

As noted above, the MTT in 2007 for a veteran with one dependent was $34,117 and the GMMT was $41,200.  The Veteran's income of $70,536 clearly exceeds these thresholds and he was not eligible for treatment in VA's healthcare system for nonservice-connected disorders without a copayment requirement for the period from June 23, 2008 to June 22, 2009.  Hence, his eligibility status was properly adjusted by the HEC.  As the law and not the evidence of record is dispositive in this case, the claim must be denied based on a lack of legal entitlement under the law.  Sabonis v. Brown, 6 Vet. App. 426, 430 (1994).


Duties to Notify and Assist

VA has specific duties to notify and assist claimants in the development of claims.  Because the claim in this case is governed by the provisions of Chapter 17 of Title 38 of the United States Code, the VCAA and its implementing regulations are not applicable.  See Barger v. Principi, 16 Vet. App. 132, 138 (2002) and Lueras v. Principi, 18 Vet.App. 435 (2004).  

Cases involving Income Verification Match (IVM) claims typically contain information of a claimant's unreported income.  VA's General Counsel has issued guidelines describing the authority of the Board to review the IVM folder and to safeguard the IVM folder in its transmittal to the Board. VAOPGCADV 29-95, (November 14, 1995).  In this particular case, the Board's review and findings regarding the Veteran's income were based solely on information provided by the Veteran to VA through the self- submission of his 2007 federal income tax return.  The record does not contain any unreported income information and the safeguards outlined in VAOPGCADV 29-95 are not applicable.

 
ORDER

Entitlement to treatment in the VA healthcare system without a copay requirement for the period from June 23, 2008 to June 22, 2009 is denied.



____________________________________________
MILO H. HAWLEY
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


